DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawasumi (2020/0021783).
Kawasumi discloses a projection device for providing an image light, comprising:


a dielectric dichroic film (P2) configured to allow a first portion of the illumination light to transmit therethrough to form a light in a first wavelength range and to reflect a second portion of the illumination light into a light in a second wavelength range different from the first wavelength range;
a first digital micromirror device (DMD) (15) configured to reflect the light in the first wavelength range from the dichroic film into a first light; and
a second DMD (14) configured to reflect the light in the second wavelength range from the dichroic film into a second light, wherein the first light and the second light together form the image light.
Re claim 2, further comprising a first prism and a second prism,wherein the dichroic film is disposed between the first prism and the second film,and the illumination light is incident to the first prism, wherein:
the first portion of the illumination light transmits through the dichroic film to form the light in the first wavelength range, the light in the first wavelength range transmits out of the second prism and is reflected from the first DMD into the first light, and

the second portion of the illumination light is reflected from the dichroic film into the light in the second wavelength range, the light in the second wavelength range transmits through the first prism and reflected from the second DMD into the second light, and the second light is incident to the first prism, reflected from the dichroic film, and emits out of the first prism to form the image light with the first light.

Re claim 3 at least one optical element, wherein the at least one optical element (11) directs the illumination light to the first prism, and the at least one optical element comprises one or more lenses, reflective mirrors, prisms, or a combination thereof.

Re claim 4, the light source module comprises:
a light source (1) configured to provide a first color light;
a wavelength conversion unit (6) configured to convert a portion of the first color light into a second color light, the first color light and the second color light falling in different wavelength ranges; and



Re claim 5 the device further comprising a dichroic member (4) configured to reflect the first color light and allow the second color light to transmit therethrough, wherein the first color light is reflected from the dichroic member to the wavelength conversion unit, and the second color light transmits through the dichroic member to be combined with the first color light not converted by the wavelength conversion unit at the lignt-combining element to form the illumination light.

Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd